     Case 2:21-cv-06671-TJH-E Document 9 Filed 08/23/21 Page 1 of 1 Page ID #:13



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   MELVIN JOSEPH SIMMONS,        ) NO. CV 21-6671-TJH(E)
                                   )
12                  Petitioner,    )
                                   )
13             v.                  )          JUDGMENT
                                   )
14   RALPH DIAZ, ET AL.,           )
                                   )
15                                 )
                    Respondents.   )
16   ______________________________)

17

18        Pursuant to the “Order of Dismissal,”

19

20        IT IS ADJUDGED that the Petition is denied and dismissed

21   without prejudice.

22

23             DATED: AUGUST 23, 2021.

24

25

26                             _________________________________
                                      TERRY J. HATTER, JR.
27                                UNITED STATES DISTRICT JUDGE

28
